DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jonathan Pearce on 13 January 2021.
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 5 has been amended to change the text from, “and 3/12Appl. No. 16/173,856Response to Office action dated 9/8/2020the second classification item includes a subdomain item, a domainstring item, a top level domain item, a second level domain item, a path item, a filename item, and a common vulnerability enumeration (CVE) item” to, “and 3/12Appl. No. 16/173,856Response to Office action dated 9/8/2020the second classification item further includes a path item, a filename item, and a common vulnerability enumeration (CVE) item.”
Claim 9 has been amended the change the text from, “wherein the first classification item includes a domain item, and the second classification item includes a subdomain item, a domainstring item, a top level domain item, and a second level domain” to, “wherein the first classification item includes a domain item.”
A clean copy of the amended claims has been submitted by applicant as part of the interview.
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:

Aditham (USPN 2019/0089720) discloses a method of analyzing cyber threat intelligence (CTI) data using a computing device (0152), including acquiring a first CTI graph including a first vertex composed of first CTI data classified based on a first classification item (subgraph A, 0153, G1 in 0164) and a second CTI graph including a second vertex composed of second CTI data classified based on the first classification item (subgraph B, 0153, G2 in 0164), classifying the first CTI data and the second CTI data based on a second classification item determined depending on the first classification item (reduced complexity graphs, 0153), outputting a graph similarity of the first CTI graph and the second CTI graph determined based on a first CTI similarity between the first CTI data and the second CTI data when the first CTI data and the second CTI data belong to the same classification as a result of the classification (0154), setting the first CTI graph and the second CTI graph to be included in one group when the graph similarity is equal to or greater than a threshold value (0154), and outputting CTI information including the first CTI data and the second CTI data for each group (0155). Aditham does not disclose the first classification item including a vulnerability item or a domain item and the second classification item including a subdomain item, a domainstring item, a top level domain item, and a second level domain. It would have not been obvious for one of ordinary skill in the art, prior to the instant priority date, to amend the method of Aditham to include these specifications without the benefit of hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JACOB LIPMAN/Primary Examiner, Art Unit 2434